Civil action to recover damages for alleged wrongful death.
Demurrer interposed for that (1) the complaint does not state facts sufficient to constitute a cause of action, and (2) the court has no *Page 558 
jurisdiction of the alleged cause of action, the matter being cognizable only by the Industrial Commission, 202 N.C. 655.
From a judgment sustaining the demurrer, the plaintiff gave notice of appeal. Appeal bond fixed at $50. Thereafter, the clerk of the Superior Court, on affidavit which fails to aver that appellant "is advised by counsel learned in the law that there is error of law in the decision of the Superior Court in said action," signed an order allowing plaintiff to appeal in forma pauperis.
Dismissed on authority of Hanna v. Timberlake, ante, 556.
Appeal dismissed.